Citation Nr: 1113961	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-27 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code, to include whether the Veteran has remaining eligibility for vocational rehabilitation training benefits under Chapter 31.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to October 1979.  His DD 214 also notes one year and nine months of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 Vocational Rehabilitation (VR) decision by the RO that, in pertinent part, denied a "further entitlement extension" under Chapter 31 (vocational rehabilitation benefits).  In February 2009 the Veteran indicated that he no longer desired a Board hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of a VA Form 28-1905d, Special Report of Training, dated May 29, 2008, reveals that the RO denied the Veteran a "further entitlement extension" under Chapter 31 based, at least in pertinent part, on the Veteran's "past poor" academic performance.  In the same manner, a July 2008 RO letter written in response to a congressional inquiry noted that the Veteran had been "unsuccessful in his subsequent attempt to complete additional, more difficult bachelor level training" at the university level.

As noted by the Veteran, and as indicated by a "View My Grades" document associated with the claims file, the Veteran maintained a 3.0 grade average in the spring semester 2008, and had registered and taken (according to the August 2008 statement of the case) four classes (12 credits) in the summer of 2008.  The Veteran's grades from the summer of 2008 are not of record, and, in fact, there is little or no information concerning the Veteran's academic or occupational situation subsequent to the report of the Veteran's spring 2008 grades.

The Board observes that the Veteran utilized Chapter 31 benefits in enrolling in the summer 2008 course work.  Based on the lack of information concerning the Veteran's summer 2008 coursework (and subsequent semesters, if applicable), the Board is unable to determine whether the RO's finding that the Veteran was unable to complete his academic plan agreed to in April 2006 was proper.  As such, these records should be associated with the claims file prior to adjudication by the Board.

The Board further observes that in his September 2008 substantive appeal (and as further discussed in the Veteran's representative's May 2010 written argument) the Veteran essentially asserted that as of May 2008 he still had remaining Chapter 31 eligibility and should not have had to request an extension of his Chapter 31 benefits at that time.  As such, the Board has styled the issue to include the matter of whether the Veteran had remaining eligibility for vocational rehabilitation training benefits under Chapter 31 at the time his request for a "further entitlement extension" was denied in May 2008.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of the Veteran's college coursework for the summer 2008 session (as well as any subsequent coursework) completed in connection with his VA plan.  

2.  The AOJ should then readjudicate the issue of entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code, to include whether the Veteran has remaining eligibility for vocational rehabilitation training benefits under Chapter 31.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


